        Case 4:20-cv-02088-MWB Document 4-1 Filed 11/10/20 Page 1 of 1




            FEDERAL COURT ADMISSIONS FOR ANITA Y. MILANOVICH

       Court                        Date of Admission   Appearances   Bar Number

U.S. Court of Appeals               December 12, 2005        1-5/yr   N/A
for the Third Circuit

U.S. Court of Appeals               October 25, 2004         1-5/yr   N/A
for the Sixth Circuit

U.S. Court of Appeals               December 10, 2004        1-5/yr   N/A
for the Seventh Circuit

U.S. Court of Appeals               December 2, 2004         1-5/yr   N/A
for the Eighth Circuit

U.S. Court of Appeals               January 5, 2005          1-5/yr   N/A
for the Ninth Circuit

U.S. Court of Appeals               September 2006           1-5/yr   N/A
for the Tenth Circuit

U.S. Court of Appeals               October 10, 2006         1-5/yr   N/A
for the Eleventh Circuit

U.S. District Court for             October 18, 2004         1-5/yr   N/A
the Southern District of Indiana

U.S. District Court for             October 18, 2004         1-5/yr   N/A
the Northern District of Indiana

U.S. District Court for
the Northern District of Florida    August 28, 2006          1-5/yr   N/A

U.S. District Court for
the Eastern District of Wisconsin   August 5, 2013           1-5/yr   N/A
